[PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT

                     ________________________________

                                No. 96-2292
                     ________________________________

                       D.C. Docket No. 95-39-CR-T-25(B)




UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,


     versus


JOHN WAYNE LUMLEY a.k.a.
Jackie Ray Lumley,

                                          Defendant-Appellant.




_________________________________________________________________

                  Appeal from the United States District Court
                       for the Middle District of Florida
_________________________________________________________________
                             (February 20, 1998)

Before HATCHETT, Chief Judge, TJOFLAT and COX, Circuit Judges.

HATCHETT, Chief Judge:
       In this criminal case, appellant challenges his conviction under the amended

federal carjacking statute. We affirm.

                                     BACKGROUND

       In January 1995, a gunman entered a Winn Dixie food store in Dade City, Florida,

and pointed a .380 caliber pistol at Wayne Anderson, a Wells Fargo guard who was

collecting the store’s money for transfer. The gunman demanded the money bag from

Anderson and shot Anderson in the side when Anderson tried to push him away.1 The

gunman, with the money bag in hand, then fled from the store and ran across the parking

lot, exchanging gunfire with Anderson’s partner, who had been waiting in an armored

vehicle. When the gunman saw Carlyn Williams getting into her red Dodge Ram truck,

he pointed his pistol at her and ordered her to exit the truck and to give him the keys.

Williams complied without resistance. As the gunman was attempting to drive away,

Anderson exited the store and shot at the truck, striking the windshield. Anderson’s

partner then attempted to block the gunman’s exit with the armored vehicle. The gunman

rammed the armored vehicle with the truck and escaped. Law enforcement authorities

recovered Williams’s truck a short distance away, which contained, among other things,

blood and the money bag.

       In September 1995, a federal grand jury in the Middle District of Florida returned

a superseding indictment in connection with the incident, charging appellant John Lumley

with carjacking, in violation of 18 U.S.C. § 2119 (Count One); possessing ammunition in

       1
           Anderson was wearing a protective vest.
                                              2
his status as a convicted felon, in violation of 18 U.S.C. § 922(g)(1) (Count Two); and

knowingly using and carrying a firearm during and in relation to a federal crime of

violence, in violation of 18 U.S.C. § 924(c)(1) (Count Three).2 Although Congress

amended 18 U.S.C. § 2119 in September 1994 -- prior to the instant offense and

indictment -- Count One contained the language of the pre-amendment statute.3

       At trial, the government presented Lumley’s former stepsister, Barbara Jones, who

testified that Lumley arrived at her home in Surrency, Georgia, on the day after the

robbery. According to Jones, Lumley stated that he had been shot while robbing a Wells

Fargo truck and that the bullet remained in his cheek. Lumley also stated that he had shot

a guard but did not know whether he had killed him, and that he had escaped in a red

truck that he had taken from a woman. A jury convicted Lumley on all counts. The

district court sentenced him to 180 months of imprisonment on Count One, a concurrent

120-month term on Count Two, and a consecutive term of 60 months of imprisonment on

Count Three.

                                       DISCUSSION

       The sole issue we discuss is whether the government presented sufficient evidence

to establish that Lumley had the specific intent to cause death or serious bodily harm




       2
           The State of Florida prosecuted Lumley for the robbery.
       3
           Lumley does not challenge the sufficiency of the indictment.
                                              3
during the carjacking, as required under 18 U.S.C. § 2119.4 In general, we review the

sufficiency of evidence de novo, viewing the evidence in the light most favorable to the

government and drawing all reasonable inferences and credibility choices in favor of the

jury’s verdict. United States v. Chirinos, 112 F.3d 1089, 1095 (11th Cir. 1997).5 We also

review questions of statutory interpretation de novo. United States v. Grigsby, 111 F.3d

806, 816 (11th Cir. 1997).




       4
         Lumley also contends that the court violated Federal Rule of Evidence 404(b) in
admitting evidence of his prior criminal conduct, and plainly erred in instructing the jury
with regard to this evidence. In addition, Lumley argues that this court should reverse his
conviction on Count Three because insufficient evidence supports the conviction for the
underlying crime of violence, and his conviction on Count Two because the government
did not prove the element of identity at trial. We find these arguments to be without merit
and thus affirm on these issues without discussion. See 11th Cir. R. 36-1. Finally,
Lumley asserts that the district court plainly erred in instructing the jury under the pre-
amendment version of section 2119. Because we find that sufficient evidence supports
Lumley’s section 2119 conviction, we conclude that the erroneous instruction did not
affect his “substantial rights.” See Johnson v. United States, 117 S. Ct. 1544, 1548-50
(1997) (reviewing the district court’s failure to submit an essential element of the charged
crime to the jury, to which the defendant failed to object, for plain error).
       5
         The government, citing United States v. Gonzalez, 940 F.2d 1413, 1426 (11th
Cir. 1991), cert. denied, 502 U.S. 1047 (1992), contends that because Lumley failed to
renew his sufficiency of the evidence objection in his post-verdict motion for judgment of
acquittal, this court should review this claim for plain error. Assuming that Lumley
preserved this objection, we conclude that sufficient evidence supports his section 2119
conviction.
                                             4
       Title 18 U.S.C. § 2119 provides:

       Whoever, with the intent to cause death or serious bodily harm takes a
       motor vehicle that has been transported, shipped, or received in interstate or
       foreign commerce from the person or presence of another by force and
       violence or by intimidation, or attempts to do so, shall --

              (1) be fined under this title or imprisoned not more than 15
              years, or both,

              (2) if serious bodily injury . . . results, be fined under this title
              or imprisoned not more than 25 years, or both, and

              (3) if death results, be fined under this title or imprisoned for
              any number of years up to life, or both, or sentenced to death.

18 U.S.C. § 2119 (1994). After reviewing the record, we conclude that the government

presented sufficient evidence to support Lumley’s conviction for carjacking under section

2119. In so concluding, we find the chain of events immediately preceding the carjacking

to be relevant. See United States v. Anderson, 108 F.3d 478, 485 (3d Cir.) (concluding

that the government presented sufficient evidence to satisfy section 2119’s specific intent

requirement “[b]ased upon the totality of all the surrounding facts and circumstances” of

the case), cert. denied, 118 S. Ct. 123 (1997). As Lumley was fleeing from the robbery

he ran across the parking lot, firing shots at the Wells Fargo guard. Lumley then took

Williams’s truck at gunpoint and escaped from the scene only by ramming the armored

vehicle that was blocking his exit. We decline to interpret section 2119 to require a

perpetrator to have “the intent to cause death or serious bodily harm” only as to the

person from whom the perpetrator takes the motor vehicle.

                                                5
Accordingly, we affirm the judgment of the district court.

                               AFFIRMED.




                                     6